Citation Nr: 0836342	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  03-12 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a hand disability 
as secondary to the service connected disability of traumatic 
arthritis of the right 2nd and 3rd fingers (dominant).

2.  Entitlement to a rating in excess of 20 percent for 
traumatic arthritis of the right 2nd and 3rd fingers.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2002 and December 2004 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The matters were remanded in December 
2007 for further development.  

The Board notes that the October 2002 rating decision granted 
a rating of 10 percent for the veteran's traumatic arthritis 
of the right 2nd and 3rd fingers, effective April 15, 2002 
(the date of receipt of the claim).  The RO then issued a 
December 2004 rating decision in which it increased the 
rating to 20 percent effective April 15, 2002.    


FINDINGS OF FACT

1.  The veteran's service-connected traumatic arthritis of 
the right 2nd and 3rd fingers (dominant) is not manifested by 
unfavorable ankylosis of the index and long fingers; index 
and ring fingers; or index and little fingers.

2.  A preponderance of the evidence is against a finding that 
the veteran's right hand disability is due to his service-
connected traumatic arthritis of the right 2nd and 3rd fingers 
(dominant).


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
traumatic arthritis of the right 2nd and 3rd fingers 
(dominant) have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
5219, 5223 (2008).

2.  The veteran's right hand disability is not secondary to 
his service-connected traumatic arthritis of the right 2nd 
and 3rd fingers.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding his increased rating claim by a letter dated July 
2002.  Additional VCAA notice letters were furnished to the 
veteran in March 2006 and January 2008.  The claims were 
subsequently readjudicated.

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran in 
connection with the issue addressed on the merits in the 
following decision.  It appears clear to the Board that a 
reasonable person under the facts of this case could be 
expected to know and understand the types of evidence 
necessary to show a worsening or increase in the severity of 
the disabilities and the effect of that worsening on 
employment and daily life.  

Moreover, the veteran in this case has been represented in 
the appeal by the Texas Veterans Commission, and the Board 
believes it reasonable to assume that this service 
organization's trained representatives conveyed the 
particulars of what is necessary for a higher rating to the 
veteran during the appeal process which has been ongoing 
since May 2002.  The Board finds that the veteran has had 
actual knowledge of the elements outlined in Vazquez and that 
no useful purpose would be served by remanding the issue to 
the RO to furnish notice as to elements of the claims which 
the veteran has already effectively been made aware of.  Such 
action would not benefit the veteran.

Likewise, the Board notes that the July 2002 VCAA notice did 
not specifically mention the veteran's service connection 
claim for a right hand disability.  However, the veteran has 
since submitted additional claims (including a service 
connection claim for hypertension secondary to service 
connected anxiety) that were addressed in an August 2004 VCAA 
notice.  The Board finds that although the veteran's service 
connection claim for a right hand disability was not 
specifically mentioned in the July 2002 VCAA notice, the 
veteran has been made aware of the evidence needed to support 
a claim for service connection, to include service connection 
claims secondary to other service connected disabilities.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
sent the veteran correspondences in March 2006 and January 
2008 that fully complied with Dingess.  

VA has obtained service medical records; assisted the 
appellant in obtaining evidence; afforded the veteran 
physical examinations in August 2002, September 2004, and 
February 2008; obtained medical opinions as to the etiology 
and severity of disabilities; and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected traumatic arthritis of the 
right 2nd and 3rd fingers warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The veteran's service-connected traumatic arthritis of the 
right 2nd and 3rd fingers has been rated by the RO under the 
provisions of Diagnostic Code 5223.  Under this regulatory 
provision, a rating of 10 percent is warranted for favorable 
ankylosis of the long and ring fingers; long and little 
fingers; or ring and little fingers of the dominant hand.  A 
20 percent rating is warranted for favorable ankylosis of the 
index and long fingers; index and ring fingers; or index and 
little fingers.  A 30 percent rating is warranted for 
favorable ankylosis of the thumb and any finger.

The Board notes that pursuant to Diagnostic Code 5219, a 20 
percent rating is warranted for unfavorable ankylosis of the 
long and ring fingers; long and little fingers; or ring and 
little fingers of the dominant hand.  A 30 percent rating is 
warranted for unfavorable ankylosis of the index and long 
fingers; index and ring fingers; or index and little fingers.  
A 40 percent rating is warranted for unfavorable ankylosis of 
the thumb and any finger.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran submitted an undated correspondence from a 
private physician (Dr. R.G.).  Dr. R.G. stated that x-rays of 
the veteran's hands and wrists showed some degenerative 
arthritis type changes.  In the 2nd and 3rd metacarpal 
phalangeal (MP) joints (much more on the right than the 
left), there were osteoarthritic type changes and narrowing 
in the joint areas.  He opined that the changes were 
suggestive of rheumatoid or rheumatoid variant type 
arthritis.  The veteran also had a bit of erosive type change 
or cystic change in the left ulnar styloid process also 
proximally.  Finally, he had some nonspecific narrowing of 
the joints, especially the 2nd and 3rd metacarpophalangeal 
(MCP) joints bilaterally, both of which had some very mild 
subluxation.  

A May 2002 correspondence from private physician, Dr. A.L.B., 
stated that the veteran seeks treatment every three to four 
months.  He has a spondyloarthropathy form of illness as well 
as severe erosive osteoarthritis of the hands, particularly 
affecting the right first carpal metacarpal (CMC) and 2nd and 
3rd MCPs in addition to carpal tunnel syndrome.  There was a 
progressive deterioration of the right 1st CMC.  He opined 
that "this is likely due to a preceding injury to the right 
hand sustained a number of years ago in a truck injury."  

Since filing the claim in April 2002, the veteran has 
undergone VA examinations in August 2002, September 2004, 
December 2006, and February 2008.  

At his August 2002 examination, he gave a history of pain and 
limited motion in his right index and middle fingers.  He 
also complained of cold sensitivity.  Upon examination, 
palpation of the right hand showed diminished skin 
temperature of the right hand and fingers of moderate degree.  
There was diffuse edema of the hands.  There was enlargement 
of the carpal/metacarpal joints of the 2nd through 5th 
fingers.  The right thumb showed a slight decrease in flexion 
capability and minimal reduction and extension.  The veteran 
could extend the right index (2nd) finger 10 degrees, and 
flex it 80 degrees.  There was tenderness of the proximal 
interphalangeal (PIP) joint of severe degree.  He could 
extend the middle (3rd) finger 5 degrees, and flex it 60 
degrees.  There was also tenderness of the carpal/metacarpal 
joint of this finger and also of the right 4th finger.  The 
ability to do fine motion of the fingers was markedly 
reduced.  X-rays revealed degenerative joint disease of the 
1st and 2nd MP joints with osteophytes and narrowed spaces; 
mild osteophytes of the 2nd and 3rd distal phalangeal bases.  
The examiner assessed the veteran with traumatic arthritis of 
he right 2nd and 3rd fingers with pain, limitation of motion, 
and cold sensitivity.  

The veteran submitted a February 2003 correspondence from a 
private physician (Dr. R.D.G.) that reflected that the 
veteran has been complaining of increased pain in his hands, 
specifically the MCP joints in the 2nd and 3rd fingers.  The 
pain has become excruciating with movement; and it has 
resulted in severe limitation of movement.  Dr. R.D.G. stated 
that the veteran had been taking anti-inflammatories and pain 
killers that have resulted in little benefits.  He also 
appeared to have been receiving cortisone shots for a short 
period of time.  

A January 2003 correspondence from Dr. A.L.B. reflects that 
that the veteran has sought treatment for 1 1/2 years for 
polyarthritis due to erosive osteoarthritis of the hands, 
along with a sacroiliitis consistent with a 
spondyloarthropathy form of illness.  The veteran had 
significant inflammation of the 2nd and 3rd MCPs, right 
greater than left; as well as PIPs.  The degree of 
inflammation was such that Dr. A.L.B. considered the veteran 
to be totally disabled from his job as an air conditioning 
technician.  

At the veteran's September 2004 VA examination, he held his 
hand in a protective, claw-like position.  When the examiner 
moved the fingers passively, the veteran resisted and pulled 
his hand back.  He held his hand with his index finger at 15 
degrees of flexion; the MP joint at 9 degrees of flexion; the 
PIP joint at 80 degrees of flexion; and the distal 
interphalangeal (DIP) joint at 45 degrees of flexion.  The MP 
joint of the 3rd finger was at 10 degrees of flexion; the PIP 
joint was at 80 degrees of flexion; and the DIP joint was at 
45 degrees of flexion.  The veteran held the 4th finger MP at 
45 degrees flexion; the PIP joint at 9 degrees flexion; and 
the DIP joint at 45 degrees flexion.  He held the MP joint of 
the 5th finger at 45 degrees flexion; the PIP joint at 90 
degrees flexion; and the DIP at 45 degrees flexion.  He had 
some swelling and erythema over the 2nd and 3rd MP joints.  
The rest of the hand and the fingers appeared pale compared 
to the left hand.  He held his thumb in an abducted position.  
He could flex the MP joint and interphalangeal joint about 5 
degrees.  He had pain when the examiner tried to passively 
extend his fingers.  

The September 2004 examiner submitted a November 2004 
addendum to his medical report.  In it, he stated that he had 
now reviewed the veteran's claims file (that he did not have 
access to at the time of the examination).  He noted that the 
veteran had a traumatic injury in 1967 to his 2nd and 3rd 
fingers of his right hand; and that his rheumatologist has 
diagnosed polyarthritis.  The examiner opined that it is less 
likely than not that the veteran's polyarthritis is secondary 
to his 1967 injury.  He noted that that was a traumatic 
injury, which would not result in an inflammatory condition 
37 years later.  

A March 2005 correspondence from Dr. A.L.B. states that he 
examined the veteran for persistent pain and decrease in 
strength in his right hand.  Upon examination, there were 
moderate hypertrophic changes at the right 2nd and 3rd MCPs 
with subluxation.  Extension of the 2nd and 3rd MCPs was -30 
degrees; and flexion was considered to be 110 degrees.  The 
veteran was unable to make a fist.  Strength was diminished 
by 40-50%.  There was instability of the MCPs.  In view of 
the weakness, instability, and loss of motion, Dr. A.L.B. 
considered the functional impairment to the right hand to be 
significant.  X-rays showed subluxation of the MCPs with 
advanced degenerative change of the MCP joints, subchondral 
cystic and erosive change compatible with advanced post 
traumatic osteoarthritis.  

The veteran underwent a February 2008 VA examination.  The 
examiner reviewed the claims file in conjunction with the 
examination.  Upon examination, the grip of the right hand 
was approximately 30 percent of normal.  Thumb MCP flexion 
was to 30 degrees; interphalangeal joint was to 60 degrees.  
He could extend the thumb 20 degrees and abduct it 30 
degrees.  There was tenderness of the MCP joint.  The 2nd 
finger showed MCP joint flexion to 45 degrees; PIP joint 
flexion to 70 degrees; and DIP joint flexion to 20 degrees.  
The 3rd finger showed MCP joint flexion to 35 degrees; PIP 
joint flexion to 85 degrees; and DIP joint flexion to 10 
degrees.  There was no extension capability of either the 2nd 
or 3rd fingers.  There was tenderness of the MCP joints of 
both fingers.  The 4th finger showed MCP joint flexion to 45 
degrees; PIP joint flexion to 35 degrees; and DIP joint 
flexion to 10 degrees.  He could abduct the finger 20 
degrees; but could not extend it.  The 3rd finger showed MCP 
joint flexion to 80 degrees; PIP joint flexion to 90 degrees; 
and DIP joint flexion to 30 degrees.  He could extend the 
finger 20 degrees; and there was tenderness of the joint.  
The examiner noted that there are no flare ups of the joint 
disease; and that he has the same degree of pain in the hand 
at all times.  Although, he then stated that the joints are 
worse in cold weather.  Opponens function of the right hand 
is reduced by 2 cm. to the 3rd, 4th, and 5th fingers.  The 
veteran could not make a fist.  The range of motion was not 
additionally limited by pain or lack of endurance.  There was 
weakness, which causes the veteran to drop objects in the 
right hand.  There is fatigue in that the veteran can only 
write for a period of a minute or two.  

The Board notes that there is a discrepancy regarding whether 
the veteran is left handed or right handed.  The August 2002 
examiner stated that the veteran is left handed; however, the 
veteran also underwent a November 2005 examination in 
conjunction with a claim for total disability based on 
unemployability (TDIU).  The November 2005 examiner stated 
that the veteran is right handed.  The RO adjudicated the 
claim under the assumption the veteran is indeed right 
handed.  Since the rating criteria allow for higher ratings 
based on disabilities to the dominant hand, and because the 
RO has thus far rated the veteran as if the veteran's right 
hand is his dominant hand, the Board will do likewise.  

The Board once again notes that a rating in excess of 20 
percent is warranted when the veteran's disability is 
manifested by favorable ankylosis of the thumb and any finger 
(Diagnostic Code 5223); or unfavorable ankylosis of the long 
and ring fingers; long and little fingers; or ring and little 
fingers of the dominant hand (Diagnostic Code 5219).  Since 
the veteran is not service connected for a disability of the 
right thumb, an increased rating under Diagnostic Code 5223 
is not warranted.  Therefore, in order to warrant a rating in 
excess of 20 percent, the veteran's traumatic arthritis of 
the right 2nd and 3rd fingers must be manifested by 
unfavorable ankylosis.  The Board finds that there is no 
evidence that the veteran's 2nd and 3rd fingers are 
unfavorably ankylosed.  None of the examiners (neither the VA 
examiners nor the private physicians) have noted unfavorable 
ankylosis.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 20 for traumatic arthritis of 
the right 2nd and 3rd fingers must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Board noted in its December 2007 remand that the opinion 
rendered in a November 2004 addendum (by the September 2004 
VA examiner) concerned whether the right hand disability was 
related to an in-service injury.  That opinion addressed 
direct service connection, not secondary service connection.  
The Board noted that this claim is solely concerned with 
secondary service connection (since direct service connection 
was denied by way of an October 1995 rating decision).  
Likewise, the opinion provided by Dr. A.L.B. in his May 2002 
correspondence also addresses direct service connection. 

There is only one competent medical opinion that addresses 
the possibility of a nexus between the veteran's current 
right hand disability and his service connected traumatic 
arthritis of the right 2nd and 3rd fingers.  That opinion was 
rendered by the February 2008 VA examiner.  After thoroughly 
examining the veteran and the claims file, the examiner noted 
that the veteran's right hand disability involves the whole 
hand.  The veteran's service connected disability is an 
injury to the 2nd and 3rd fingers on that hand.  He opined 
that "It is less likely than not that the right hand 
disability was caused or aggravated by arthritis of the right 
second and third finger."  

The Board finds that the February 2008 VA examiner's opinion 
weighs against the claim for service connection for a right 
hand disability secondary to the veteran's traumatic 
arthritis of the right 2nd and 3rd fingers.  In the absence of 
a contrary opinion regarding secondary service connection, 
the preponderance of the evidence weighs against the 
veteran's claim.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a right hand disability 
secondary to the veteran's service connected traumatic 
arthritis of the right 2nd and 3rd fingers must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
  

ORDER

The appeal is denied as to both issues.




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


